The Honorable Doug Brandon State Senator 12th and University Little Rock, AR  72204
Dear Senator Brandon:
This is in response to your request for an opinion on the following question:
    Does Act 436 of 1967, (Arkansas Code Annotated 24-7-801, et seq.) limit the board of any state college, or the Commission on Coordination of Higher Educational Finance, to use only one insurance carrier authorized to do business in Arkansas for providing benefits under the alternate retirement plan, or may such bodies consider and do business with multiple insurance carriers authorized to do business in this state?
I have enclosed a copy of Attorney General Opinion No. 85-28, issued by this office on January 29, 1985, wherein this question is addressed.  The question posed in that instance was whether an alternate retirement plan established under Act 436 of 1967 may be under written by two or more companies, with employees given various options.  It was concluded therein that the underwriting is not limited to a single financial institution.
It is therefore my opinion, in response to your specific question, that the board or commission is not limited to one insurance carrier for providing benefits under the alternate retirement plan.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.